Myrick, J.
This is an application for a writ of mandate that the respondent issue to petitioner a certificate and deed of certain premises alleged to have been purchased by him at a sale for unpaid taxes.
*2First. As to the taxes for 1870-71. The heading of the assessment roll reads:—
“Assessment of property for the fiscal year ending April 1, 1871. To all owners and claimants known and unknown in Alameda township.”
In City and Cownty of San Francisco v. Phelan, 61 Cal. 619, we held that this recital in the heading was an idle recital, which did not vitiate the assessment.
In the tabular part of the assessment roll, under the heading “tax payer’s name,” are the words “Place, Wilson, Newman, and others.” This places the assessment within JBearst v. Fgglestone, 55 Cal. 365, and Brady v. Bowden, 59 Cal. 51. A certificate and deed, based on such an assessment (or, rather, alleged assessment) would convey no title, and the issuance thereof would be vain, therefore the application of the petitioner is denied as to the certificate and deed based on the alleged assessment for 1870—71.
Second. As to the petition so far as it relates to taxes for the year 1877-78, there is no averment that the property referred to was assessed for taxes, nor that any taxes were levied, or that taxes were unpaid.
Application denied.
Sharpstein, J., and Thornton, J., concurred.